DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 01/04/2021.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In response to the applicant’s argument that the combination of alleged prior art and Rice does not disclose or suggest “a via formed in the piezoelectric element, the interposing metal conductive layer, and the delay line, the via exposing a portion of the interposing metal conductive layer and the delay line”, the examiner respectfully agrees. However, Wathen teaches a plurality of vias formed the the layers of piezoelectric elements, interposing metal conductive layers, and layers of delay lines (see Fig. 6). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wathen et al. (U.S. Pat. No. 9,473,106) (hereafter Wathen) in view of Rice et al. (U.S. Pat. No. 10,357,225) (hereafter Rice).
Regarding claim 1, Wathen teaches an ultrasonic transducer comprising: a delay line (i.e., thin film delay layer 140) (see Fig. 4); a piezoelectric element (i.e., piezoelectric medium 120) (see Fig. 4); an interposing metal conductive layer between the delay line and the piezoelectric element (i.e., electrode 110) (see Fig. 4) wherein the delay line and the piezoelectric element are configured to couple ultrasonic waves from the piezoelectric element into the delay line or from the delay line into the piezoelectric element (i.e., the mechanical waves are conveyed through the transducer layers via the delay layers) (see Fig. 4); a via formed in the piezoelectric element, the interposing metal conductive layer, and the delay line (i.e., at least the via of the positive (+) end of electrode 620) (see Fig. 6), the via exposing a portion of the interposing metal conductive layer and the delay line (see Fig. 6); and a first electrode (i.e., electrode 620) (see Fig. 6) making electrical contact between the exposed portion of the interposing metal conductive layer and a surface of the piezoelectric element to allow an external electrical connection to be made from the surface of the active piezoelectric element to the interposing metal conductive layer (see Fig. 6);  but does not explicitly teach a first patterned electrode. 
Regarding the first patterned electrode, Rice teaches a first patterned electrode (i.e., a portion 270A of the top electrode segment 270 is formed on the top electrode segment 245 and increases the contact surface between the top electrode segment 270 and the top electrode segment 245) (see Fig. 13). In view of the teaching of Rice, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 4, Wathen teaches that the via extends annularly and includes two side walls extending a full depth of the via (see Fig. 6); but does not explicitly teach that the first patterned electrode is on a radially inward one of the two side walls. However, Rice teaches that the first patterned electrode is on a radially inward one of the two side walls (i.e., a portion 270A of the top electrode segment 270 is formed on the top electrode segment 245 and increases the contact surface between the top electrode segment 270 and the top electrode segment 245) (see Fig. 13). In view of the teaching of Rice, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a metal via to address the electrode discontinuity issue, by increasing the contact surface between the electrode segments.
Regarding claim 5, Wathen teaches that the via extends annularly and includes two side walls extending a full depth of the via (see Fig. 6); but does not explicitly teach that the first patterned electrode is on both of the two side walls. However, Rice teaches that the first patterned electrode is on both of the two side walls (i.e., a portion 270A of the top electrode segment 270 is formed on the top electrode segment 245 and increases the contact surface between the top electrode segment 270 and the top electrode segment 245) (see Fig. 13). In view of the teaching of Rice, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a metal via to address the electrode discontinuity issue, by increasing the contact surface between the electrode segments.
Regarding claim 6, Wathen as modified by Rice as disclosed above does not directly or explicitly teach that the first patterned electrode is discontinuous between the two side walls. However, Rice teaches that the first patterned electrode is discontinuous between the two side walls (i.e., unwanted portions of the conductive layer are removed as a part of the 
Regarding claim 7, Wathen as modified by Rice as disclosed above does not directly or explicitly teach a second patterned electrode on the piezoelectric element, the second patterned electrode defining an active area of the ultrasonic transducer and configured to electrically connect externally. However, Rice teaches a second patterned electrode on the piezoelectric element, the second patterned electrode defining an active area of the ultrasonic transducer and configured to electrically connect externally (i.e., top electrode 270 is patterned using photolithography process) (see Fig. 13). In view of the teaching of Rice, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a top electrode in order to energize the piezoelectric layer of the transducer.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wathen et al. (U.S. Pat. No. 9,473,106) (hereafter Wathen) in view of Rice et al. (U.S. Pat. No. 10,357,225) (hereafter Rice) and in further view of Snyder (U.S. Pat. No. 5,493,541) (hereafter Snyder)
Regarding claim 2, Wathen as modified by Rice as disclosed above does not directly or explicitly teach that the via tapers to a depth. However, Snyder teaches that the via tapers to a depth (i.e., via 26) (see Fig. 3). In view of the teaching of Snyder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured a tapering via as a matter of obvious design choice. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Tran M. Tran/Examiner, Art Unit 2855